            Case 2:19-cv-00349-JAM-AC Document 5-2 Filed 02/27/19 Page 1 of 3


 1   Mark W. Bucher
 2
     mark@calpolicycenter.org
     CA S.B.N. # 210474
 3   Law Office of Mark W. Bucher
 4
     18002 Irvine Blvd., Suite 108
     Tustin, CA 92780-3321
 5   Phone: 714-313-3706
 6   Fax: 714-573-2297

 7   Brian K. Kelsey (Pro Hac Vice To Be Filed)
 8   bkelsey@libertyjusticecenter.org
     Reilly Stephens (Pro Hac Vice To Be Filed)
 9   rstephens@libertyjusticecenter.org
10   Liberty Justice Center
     190 South LaSalle Street
11   Suite 1500
12   Chicago, Illinois 60603
     Phone: 312-263-7668
13   Fax: 312-263-7702
14
     Attorneys for Plaintiff
15

16                          UNITED STATES DISTRICT COURT
17                     FOR THE EASTERN DISTRICT OF CALIFORNIA

18
     Alfred Sweet,                                   Case No. 2:19-CV-00349-JAM-AC
19

20                     Plaintiff.
                                                     [PROPOSED] ORDER ON
21   v.                                              PLAINTIFF’S MOTION FOR
22                                                   PRELIMINARY INJUNCTION
     California Association of Psychiatric
23   Technicians, et al.,
24
                       Defendants.
25

26
            THIS MATTER came before the court to be heard in a hearing on _____________,
27
     2019 on Plaintiff Alfred Sweet’s motion for preliminary injunction. Having reviewed the
28

          Case No. 2:19-CV-00349-JAM-AC           1
          [PROPOSED] ORDER ON PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-00349-JAM-AC Document 5-2 Filed 02/27/19 Page 2 of 3


 1   papers filed in support of and in opposition to this motion, this Court finds that Mr. Sweet
 2   has demonstrated that he has a significant likelihood of success on the merits; that if an
 3   injunction does not issue in this case, he will be irreparably injured; that the balance of
 4   equities in this case favors granting Mr. Sweet an injunction; and that the issuance of an
 5   injunction will be in the public interest.
 6         It is accordingly ORDERED, ADJUDGED, and DECREED as follows:
 7             1. Defendant Stephanie Clendenin, in her official capacity as Acting Director of
 8                the California Department of State Hospitals is ENJOINED from deducting
 9                union dues from Mr. Sweet’s paycheck;
10             2. Defendant California Association of Psychiatric Technicians (“CAPT”) is
11                ENJOINED from directing Director Clendenin to deduct union dues from
12                Mr. Sweet’s paycheck and from accepting the dues;
13             3. Defendant Xavier Becerra, in his official capacity as Attorney General of
14                California (“General Becerra”) is ENJOINED from enforcing Cal. Gov’t
15                Code §§ 3515 and 3515.7 and any other provisions of California law that
16                require Mr. Sweet to pay what amount to agency fees to CAPT because he
17                requested to become an agency fee payer;
18             4. Defendant General Becerra is ENJOINED from enforcing Cal. Gov’t Code
19                §§ 1157.12, 3513(i), 3515, and 3515.5 and all other provisions of California
20                law that require Mr. Sweet to wait until a specified window of time to stop
21                the deduction of union dues from his paycheck;
22             5. Defendant CAPT is ENJOINED from acting as Mr. Sweet’s exclusive
23                representative in bargaining negotiations with his employer, the California
24                Department of State Hospitals; and
25             6. Defendant General Becerra is ENJOINED from enforcing Cal. Gov’t Code
26                §§ 3515.5 and 3520.5 and all other provisions of California law that provide
27                for exclusive representation of employees who do not affirmatively consent
28                to union membership.
        Case No. 2:19-CV-00349-JAM-AC             2
        [PROPOSED] ORDER ON PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
          Case 2:19-cv-00349-JAM-AC Document 5-2 Filed 02/27/19 Page 3 of 3


 1   Dated: ___________ XX, 2019
 2                                        /s/
 3
                                          Judge

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
        Case No. 2:19-CV-00349-JAM-AC         3
        [PROPOSED] ORDER ON PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
